Citation Nr: 1602973	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include gout, claimed as right knee edema.

2.  Entitlement to service connection for a right knee disability, to include gout, claimed as right knee edema.

3.  Entitlement to service connection for a neck disability, claimed as neck injury at C5-6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1969 to January 1973.  He also served in the Army Reserves from July 1976 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The jurisdiction of the case currently rests with the RO in Montgomery, Alabama. 

A pre-hearing conference was held between the undersigned and the Veteran's representative in January 2016 to address the Veteran's concerns in an expedited manner. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that his bilateral knee and neck disabilities are related to his active service and/or to his service in the Army Reserves.

In a January 7, 2016, email to the undersigned, the Veteran's representative related that the Veteran wished to waive his right to a Board hearing and an informal hearing presentation, requesting that the Veteran instead be scheduled for VA examinations.  The Veteran confirmed that he wished to waive his right to a hearing and an informal hearing presentation in a January 11, 2016, in light of the representative's request for a VA examination.  The undersigned granted the request accordingly.    

As such, the Veteran shall be scheduled for VA examination with an appropriate examiner to determine the nature and etiology of his claimed disabilities.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s) with the appropriate physician for the purposes of determining the etiology of the Veteran's current bilateral knee and neck disabilities.  The examiner must review the claim file and should note that review in the report.  A complete rationale for all opinions offered must be provided.  The examiner should specifically opine as to:

a) Whether the Veteran's current bilateral knee disabilities, to include gout and/or edema, are at least as likely as not (50 percent or greater probability) related to his active service.  This must specifically include a consideration of the knee injuries the Veteran experienced in active service and in the Army Reserves, and the repeated stress of the mandatory physical exercises, required in active service, as well as during INACDUTRA and ACDUTRA service.

b) Whether the Veteran's current neck disabilities, to include any disabilities at C5-6, are at least as likely as not (50 percent or greater probability) related to his active service.  This must specifically include a consideration of the neck injuries the Veteran experienced in active service and in the Army Reserves (including those at C5-6), and the repeated stress of the mandatory physical exercises, required in active service, as well as during INACDUTRA and ACDUTRA service.

2. Then, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative a SSOC, and afford them an opportunity to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




